905 F.2d 1537
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David Lee CARTER, Plaintiff-Appellant,v.Otie R. JONES, James Worthington, Cpt. R. Burgess, B.J.Laxton, David Coffins, Defendants-Appellees.
No. 89-6248.
United States Court of Appeals, Sixth Circuit.
June 20, 1990.

Before MERRITT, Chief Judge, KRUPANSKY and MILBURN, Circuit Judges.

ORDER

1
David Lee Carter, a Tennessee prisoner proceeding pro se, appeals the order of the district court dismissing his complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Carter brought suit against several employees of Tennessee's Brushy Mountain State Prison on the grounds that they wrongfully deprived him and others of property.  Carter sought to certify a class of prisoners.


3
The district court denied Carter's attempt to certify the action as a class and dismissed the complaint as frivolous because it lacked an arguable basis in law or fact.   Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).  The court held that Carter's claims were barred by the Supreme Court's decision in Parratt v. Taylor, 451 U.S. 527, 543-44 (1981).


4
Upon review, we find no error.  Additionally, Carter's complaint completely fails to set forth clearly that he is suing the state defendants in their individual capacity for damages.   See Wells v. Brown, 891 F.2d 591, 593-94 (6th Cir.1989).


5
Accordingly, for the reasons set forth in the district court's memorandum and order dated September 22, 1989, and for the reasons set forth herein, we hereby affirm the order of the district court pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.  Carter's motion for the appointment of counsel is denied.